


Exhibit 10.2


Amendment to Employment Agreement by and among WHX Corporation,
Handy & Harman, and James F. McCabe, Jr., effective January 1, 2009


THIS AMENDMENT OF EMPLOYMENT AGREEMENT (“Amendment”) is entered into by and
among WHX Corporation, a Delaware corporation, Handy & Harman, a New York
company (collectively the “Companies”), and Jim McCabe (“Executive”), effective
as of January 1, 2009.
 
Background
 
A. The Companies and the Executive previously entered into an Employment
Agreement, dated as of February 1, 2007 (“Agreement”).
 
B. The Companies and the Executive wish to amend the Agreement, effective as of
January 1, 2009, to comply with the final regulations under Code Section 409A.
 
In consideration of the premises, the parties hereby agree to amend the
Agreement as follows, effective January 1, 2009.
 
Amendment
 
1. Subsection 2(b) of the Agreement, regarding the Executive's annual bonus,
shall be amended by inserting the following sentence to the end thereof:
 
“Payment of any annual bonus under this Agreement shall be made at the same time
that other senior-level executives receive their annual incentive compensation
awards in the calendar year following the year earned in accordance with the
terms of the applicable bonus plan, the Companies intend that the bonus will be
paid between January 1st and March 15th of the year following the year that the
bonus is earned, but in no event will it be paid later than December 31st of the
year following the year that the bonus is earned.”
 
2. Section 6(a) of the Agreement, regarding termination by the Executive, shall
be amended to read as follows:
 
“6. Termination of Agreement by the Executive.
 
(a) This Agreement may be terminated by the Executive by providing written
notice to either of the Companies within sixty (60) days following a Material
Diminution (as defined below) of the Executive's position, duties,
responsibilities or base salary compensation with the company or the relocation
of WHX's headquarters to a location more than 50 miles from Rye, New York (a
“Material Diminution or Relocation Termination Election”). In the case of a
Material Diminution or Relocation Termination Election by the Executive, such
Company or Companies shall have thirty (30) days following its receipt of
written notice of termination from the Executive to cure such Material
Diminution or Relocation. In the case of a Material Diminution or Relocation
Termination Election, if such Company or Companies does not cure such Material
Diminution or Relocation within the thirty (30) days following its receipt of
such Material Diminution or Relocation Termination Election from the Executive,
pursuant to this Section, termination of Executive's employment shall be
effective at the end of such thirty (30) day period.
 




--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



“Material Diminution” shall only mean a situation in which (i) the Executive is
no longer employed as the Senior Vice President of both of the Companies or is
not employed or offered employment in substantially equivalent positions of
substantially equivalent companies, regardless of what, if any, additional
positions Executive may from time to time hold or not hold with each of the
Companies or its subsidiaries or affiliates, or (ii) the Executive suffers a
material diminution of the duties or responsibilities commensurate with the
position of Senior Vice President of the Companies, or (iii) the Executive
suffers a reduction of the Executive's base salary compensation below the amount
set forth herein.
 
3. The following sentence shall be added after the third sentence of Section 15
of the Agreement:
 
“With respect to the payments to which the Participant would have been entitled
had he survived, such payments shall be paid to the Participant's estate
pursuant to the same schedule that the Participant would have received them had
he survived, with the initial payment to be made as soon as administratively
practicable after the estate is opened, such payments to include all missed
periodic payments.”
 
4. A new Section 27 is added to the Agreement, to read as follows:
 
“27. Code Section 409A
 
(a) The parties hereto intend that all benefits and payments to be made to the
Executive hereunder will be provided or paid to him in compliance with all
applicable provisions, or an exemption or exception from the applicable
provisions of, section 409A of the Internal Revenue Code of 1986 as amended
(“Code”) and the regulations issued thereunder, and the rulings, notices and
other guidance issued by the Internal Revenue Service interpreting the same, and
this Agreement shall be construed and administered in accordance with such
intent. The parties also agree that this Agreement may be modified, as
reasonably requested by either party, to the extent necessary to comply with all
applicable requirements of, and to avoid the imposition of any additional tax,
interest and penalties under, the section 409A of the Code in connection with,
the benefits and payments to be provided or paid to the Executive hereunder. Any
such modification shall maintain the original intent and benefit to the
Companies and the Executive of the applicable provision of this Agreement, to
the maximum extent possible without violating section 409A of the Code.
 
(b) All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” as defined under
section 409A of the Code. For purposes of section 409A of the Code, the right to
receive a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments. Further, for purposes of the
limitations on nonqualified deferred compensation under section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment.
 








--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



 
(c) Severance benefits under this Agreement are intended to be exempt from
section 409A of the Code under the “separation pay exception,” to the maximum
extent applicable. Any payments hereunder that qualify for the “short-term
deferral” exception or another exception under section 409A of the Code shall be
paid under the applicable exception.
 
(d) Notwithstanding the foregoing or anything to the contrary contained in any
other provision of this Agreement, if the Executive is a “specified employee” at
the time of his “separation from service” within the meaning of section 409A of
the Code, then, to the extent required by section 409A, any payment hereunder
designated as being subject to this Section shall not be made until the first
business day after the expiration of six (6) months from the date of his
separation from service. On such date, there shall be paid to the Executive in a
single cash lump sum, an amount equal to aggregate amount of the payments
delayed pursuant to the preceding sentence. Notwithstanding the foregoing, if
the Executive dies within such six (6) months period, then there shall be paid
to the estate of Executive within ninety (90) days of Executive's death, an
amount equal to the aggregate amount of the payments delayed pursuant to the
second preceding sentence.
 
The term “specified employee” shall mean any individual who, at any time during
the twelve (12) month period ending on the identification date (as determined by
the Companies or their Delegates, is a specified employee under section 409A of
the Code, as determined by the Companies or their Delegates. The determination
of “specified employees,” including the number and identity of persons
considered “specified employees” and identification date, shall be made by the
Companies or their Delegates in accordance with the provisions of sections
416(i) (without respect to paragraph (5) thereof) and 409A of the Code.
 
All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Executive's lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing, to
the extent that the recovery of expenses under Section 24 hereof is not
excludible from gross income under Coder Section 162 as a business expense
incurred in connection with the performance of service as an employee (ignoring
applicable limitation based upon adjusted gross income) but cannot be paid
within the limited period of time set forth in Treasury Registration Section
1.409A-1(b)(9)(v)(E) because the prevailing party has not then been determined,
the recovery shall be paid by March 15th of the year following the year that the
prevailing party has been determined. In the event that multiple issues are
presented, the prevailing party shall be the party that has substantially
prevailed with respect to the most significant issue or set of issues
presented.”
 
5. In all other respects the Agreement shall be and remain unchanged.
 






--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



 
The Companies, by their duly authorized officers, and the Executive have
executed this Amendment, effective as of January 1, 2009.
 
 
EXECUTIVE
 
 
 
/s/ Jim McCabe
 
Jim McCabe



 
WHX CORPORATION
 
 
 
By:
/s/ Peter T. Gelfman
 
 
Name:
Peter T. Gelfman
 
 
Title:
Secretary



 
HANDY & HARMAN
 
 
 
By:
/s/ Peter T. Gelfman
 
 
Name:
Peter T. Gelfman
 
 
Title:
Secretary







